Title: From Thomas Jefferson to Francis Walker Gilmer, 26 April 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker

To all persons whom these presents may concern.Know ye that the Rector and Visitors of the University of Virginia, by virtue of the authority vested in them by the laws for the establishment, endowment, and government of the sd University have hereby appointed Francis Walker Gilmer, a citizen of the Commonwealth of Virginia, their Attorney in fact, with instructions to proceed to Europe, and to Great Britain particularly, there to select and engage Professors for the different schools of the sd University; and full authority is given him to treat with such persons as he shall select for any of the sd professorships; hereby confirming whatever he shall do in that behalf, and promising that they will execute and make good all engagements into which he shall enter, in their name and behalf, with any person with whom he shall contract to be a Professor of the said University. Witness Thomas Jefferson Rector of the said University, under his hand and the seal of the University this 26th day of April one thousand eight hundred and twenty four.Th: JeffersonRector of the Universityof Virginia.